Citation Nr: 0008029	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to April 29, 
1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD after April 29, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned a 50 percent disability 
evaluation to the service-connected PTSD, effective April 29, 
1998.  As the 50 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to April 29, 1998, the veteran's PTSD was 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.

2.  Subsequent to April 29, 1998, the veteran's PTSD is 
productive of incapacitating symptoms resulting in 
occupational and social impairment, with deficiencies in most 
areas.


CONCLUSION OF LAW

1.  An evaluation in excess of 50 percent prior to April 29, 
1998, for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1999).

2.  The criteria for a 70 percent disability evaluation for 
PTSD subsequent to April 29, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1998 VA examination report reflects that the veteran's 
claims file was reviewed by the examiner and his extensive 
in-service history with respect to his PTSD was recorded.  
The veteran related that he had not been gainfully employed 
in the previous nine years and that his sole source of income 
was the money he received for his PTSD.  The appellant 
related that he had no significant social life but that he 
would get occasionally get together with some friends.  He 
reported that he would sometimes go fishing but he no longer 
participated in other hobbies.  His depressive symptoms 
included crying spells; and complaints of emptiness, 
helplessness, fleeting suicidal ideation and decreased 
libido.  

Mental status examination revealed that the veteran was 
causally dressed, cooperative, motivated and had an 
appropriate affect.  His mood was tense.  He was fully 
oriented and was in excellent contact with reality.  He 
showed no evidence of any motor pathology.  The veteran spoke 
directly, intelligibly, and clearly.  He indicated that he 
did not have any hallucinations or perceptual distortions 
relating to his Vietnam experiences with the exception of one 
occasion, which occurred in the mid 1970's.  

During the examination, the veteran's thinking was linear, 
goal-directed, relevant and logical.  He reported having an 
increase in problems with his short-term memory over the 
previous decade.  Judgment was barely adequate, and insight 
was fair.  There was no evidence of any obsessive or 
ritualistic behaviors.  The veteran reported a sensation of 
shakiness and dizziness, but he did not describe a full blown 
panic.  He related that he would have panic attacks about 
four to five times a week, that they would last several hours 
and that they were alleviated with medication.  He related 
that he had difficulty staying asleep.  The veteran's thought 
pattern included daily recollections about Vietnam, a wide 
range of anger, a mildly restricted affect, and a sense of a 
foreshortened future.  Psychological testing suggested that 
the veteran was depressed, withdrawn, anxious, had difficulty 
in social situations and had PTSD symptoms.  A diagnosis of 
chronic mild to moderate PTSD with depression was entered.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.

VA outpatient reports, dating from July 1997 to April 1999, 
reflect that the veteran attended a weekly PTSD support 
group, was attentive and offered occasional comments.  The 
veteran complained of having flashbacks, nightmares and 
intrusive memories.  When examined on several occasions in 
1997 and 1998, the appellant was found to have been alert and 
oriented.  His mood was euthymic, his affect congruent and he 
had an organized thought process.  He denied having any 
suicidal or homicidal ideation, delusions or hallucinations.  
On April 29, 1998, an assessment of chronic, moderate to 
severe PTSD was entered.   At that time he was noted to still 
suffer from nightmares, flashbacks, and intrusive memories.

In May 1999, a decision review officer submitted a memorandum 
regarding a conference he had had with the veteran.  The 
representative indicated that the veteran had last worked in 
1989 or early 1990 as a materials handler and that he was 
dismissed because of disagreements with his boss.  The 
veteran related that he had moved to a secluded area with his 
wife in order to avoid neighbors.  It was noted that the 
veteran had difficulty trusting others and that he no longer 
operated a motor vehicle in traffic.  The veteran reported 
being disoriented, and having nightmares three to four times 
a week, difficulty sleeping, flashbacks, memory problems and 
panic attacks, if he was not on medication.  The 
representative reported that the veteran's treatment 
consisted of weekly group therapy and appointments with a 
psychiatrist every three months.  The veteran felt that his 
PTSD had increased in severity and he requested a new VA 
examination.  It was the veteran's opinion that he was unable 
to work in a position which required any social interaction.  

A June 1999 VA examination report reflects that the veteran's 
claims file was reviewed by the examining physician prior to 
the examination.  The examiner noted that the veteran was on 
medication, attended a PTSD support group and that he had 
been assigned a GAF of 70.  During the examination, the 
appellant related that he was on his third marriage and that 
he had moved to a secluded area in the country.  He related 
that he spent the bulk of his time training his two dogs and 
avoided driving in traffic.  The veteran indicated that 
although he was religious, he did not participate in church 
activities.  He reported that he had a couple of friends from 
service but that he did not seem them frequently.  It was 
noted that the veteran was close to his wife and that he good 
relationships with his children and step-grandchild, who 
lived with him.  

The veteran complained of having weekly nightmares.  For 
example, the veteran indicated that he saw a deceased friend 
who spoke to him about heaven and a soldier standing in his 
doorway as he was coming out of a deep sleep.  The veteran 
stated that he had some transient suicidal ideation and that 
he had had thoughts of shooting himself with one of his guns. 
The veteran reported having survivor guilt about a fellow 
soldier, the one he had dreamt about.  It was noted by the 
examiner that the veteran was proud of his division and that 
he had concerns about the state of the Army and world events.  
The appellant indicated that he did not have any intrusive 
thoughts but that he would respond to certain smells as if he 
were back in Vietnam.  The veteran reported an incident when 
he became anxious in a store because he did not see an exit 
and that he went outside to calm down.  The veteran denied 
being claustrophobic in general.  He reported that he had a 
good relationship with his wife.  Overall, the veteran had 
some dreams, which were distantly related to a traumatic 
event, possible brief dissociative flashback episodes, a 
sense of a foreshortened future, difficulty falling or 
staying asleep, difficulty concentrating and some 
hypervigilance.  For example, he reported that he would shoot 
someone if they came onto his property and bother his dogs.  
On another occasion, he related that he became annoyed with 
the police when they came to his home to serve him a jury 
notice.  

During a mental status examination, the appellant had an 
euthymic mood with no symptoms of anxiety.  The veteran was 
somewhat circumloquacious and mildly tangential.  There were 
no problems with thinking.  While the veteran was somewhat 
vague in relating his symptoms, they did not appear to cause 
him any distress.  The veteran felt that he deserved at least 
a 60 percent disability rating for his PTSD.  Axis One 
diagnoses of combat-related PTSD, alcohol dependence in 
sustained full remission and nicotine dependence were 
entered.  A GAF score of 50 to 60 was assigned.

VA outpatient reports, dating from June to July 1999 from the 
VA Medical Center in Murfessboro, Tennessee, reflect that the 
veteran continued to seek treatment for his PTSD.  These 
reports reflect that the veteran had a history of alcohol 
abuse, marital difficulties, nightmares, and an inability to 
maintain employment.  The veteran related that he lived in a 
rural environment and that he experienced a great deal of 
anxiety when he drove.  It was noted that the veteran's wife 
would drive him to his appointments.  The reports reflect 
that the veteran would often wear combat fatigues, had long 
hair and would become very vocal about his political beliefs.  
When he spoke with his PTSD group about personal issues 
(i.e., the death of his aunt and some of his actions in 
Vietnam), he would become tearful.  The veteran related that 
outside of his immediate family, he had little social 
interaction.  He indicated that his favorite hobby was 
collecting Native American artifacts, which he enjoyed 
because it was a solitary activity.  In June 1999, the 
examiner indicated that the veteran had chronic and severe 
PTSD which compromised the appellant's quality of life.  The 
PTSD support group was noted by the examining social worker 
to have been a stabilizing influence for the veteran.  

During a January 2000 hearing before the undersigned Board 
member at the RO in Nashville, Tennessee, the appellant 
testified that his PTSD symptoms were more severely disabling 
than the current 50 percent evaluation reflects as a result 
of such symptoms as difficulty maintaining employment and 
difficulty with social interaction.  In this regard, the 
veteran related that had last worked in either 1989 or 1990 
and that he had resigned because he had disagreements with 
his employer.  With regards to social interaction, the 
veteran testified that he was on his third marriage and lived 
in a secluded area.  He indicated that on one occasion, he 
had threatened his neighbors at gun point because one of them 
had shot one of his dogs.  He related that he had a good 
relationship with his wife and children.  The appellant 
testified that he had panic attacks, weekly nightmares and 
that he sought treatment for his PTSD from the VA.  The 
veteran related that he could not work because he had 
difficulty concentrating and interacting with others.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts needed to adjudicate a schedular evaluation of the 
veteran's PTSD have been properly developed, and that no 
further assistance is required on this issue to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).

The RO has assigned a 50 percent evaluation to the service 
connected PTSD in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Pursuant to that code, a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes of communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

1.  Entitlement to an evaluation in excess of 50 percent for 
PTSD prior to April 29, 1998. 

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's PTSD is not warranted 
prior to April 29, 1998, as the evidence does not show that 
PTSD causes deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  In this 
regard, prior to April 28, 1998, there is no evidence of 
obsessional rituals which interfere with routine activities, 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation; neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful 
circumstances.  Indeed, VA outpatient reports, dated in 1997, 
reflect that the veteran had an organized thought process, 
had a congruent affect and an euthymic mood, was oriented in 
all spheres, and actively participated in his PTSD group 
therapy.  In summary, the Board concludes that the veteran's 
symptoms of PTSD are reflective of no more than a 50 percent 
evaluation prior to April 28, 1998. 

B.  Entitlement to an evaluation in excess of 50 percent for 
PTSD after April 29, 1998.

The Board finds that the veteran's symptoms approximate the 
criteria for a 70 percent rating under the prior Schedule for 
Rating Disabilities.  His overall psychiatric history shows a 
recent decrease in his functioning subsequent to April 28, 
1998.  In reaching this conclusion, the recent evidence of 
record, to include the January 2000 hearing testimony, 
reflects that the appellant's PTSD symptoms included 
increased irritability and assaultiveness, in addition to 
increased nightmares about his Vietnam War experiences.  With 
regards to the veteran's assaultiveness, he testified during 
his hearing in January 2000 that he had threatened to kill 
his neighbors by lining them up outside his property because 
one of them had allegedly killed one of his dogs.  Moreover, 
the appellant suffers from sleep difficulties, and impaired 
occupational and social functioning.  In this regard, recent 
VA examination reports reflect that the veteran resigned from 
his last job in the late 1980's because of problems with his 
employer, lives in a secluded area and has little social 
contact with the exception of his immediate family.  

Furthermore, the VA examiner in June 1999 assigned a GAF of 
50.  The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267.  According to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition, [hereinafter DSM-IV], a GAF of 50 essentially 
equates to "serious impairment in social, occupational, or 
school functioning or unable to keep a job."  In sum, 
although not determinative when considered by itself, a GAF 
of 50, together with the evidence discussed above suggests, 
after resolving reasonable doubt in the veteran's favor that 
he is deficient in most areas reflecting occupational and 
social impairment.

Based on the foregoing, the Board finds that the evidence 
supports granting a 70 percent rating for PTSD after April 
29, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  The criteria for an evaluation greater 
than 70 percent have not, however, been met.  His symptoms do 
not sufficiently meet the criteria under the Schedule for 
Rating Disabilities to warrant a total rating. The medical 
evidence does not show such symptoms as a gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; or grossly inappropriate behavior.  The 
veteran is not in persistent danger of hurting himself or 
others, and he is not disoriented as to time or place.  In 
addition, while the veteran lives in a secluded area and has 
little social interaction with other individuals, he has 
still maintained a successful relationship with his immediate 
family.  Hence, as to his entitlement to a rating in excess 
of 70 percent on and after April 28, 1998, the evidence is 
not so evenly balanced as to raise doubt with respect to any 
material issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to April 29, 1998, is denied. 

Entitlement to a 70 percent rating for PTSD is granted on and 
after April 29, 1998, subject to the law and regulations 
governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

